Title: To George Washington from Elisha Sheldon, 14 November 1782
From: Sheldon, Elisha
To: Washington, George


                  
                     Sir
                     Stanwick Novr 14th 1782
                  
                  A few days since I took a person who lives on New York Island. I permited him to return for the purpose of gaining some intelligence from the Enemy. he has returned and reports as follows.
                  That two British Regiments with about 600 Grenadiers under the Command of General Fox lie at & near fort Washington.  Col. Worm Corps and the Hanoverians lie about 1/4 of a mile in the Rear of Morriss House they are about 800 strong, in Tents and Huts supposed to going on to Long Island for winter Quarters.  the 54 & 57 Regts lie in the Barracks at McGowens pass, the 40 & 42 Rgts are gone to Staten Island, The 37th Regt Robinson Corps and some Hessians Corps to lie in Town—He also Informs that seven Ships of the Line have sailed from New York for Charlestown—Supposed to bring off the Troops from that place.  Twenty sail are now Lying at the Narrows waiting for the French fleet to sail from Boston as they are determined to interupt them if possible.
                  General Carlton it is said will leave New York in a few days and will be suceeded by General Grey.  The person from whom I recd the above Intelligence is now in New York, he is to Return on the 16 Inst. when I hope to receive some further information respecting the fleet which I shall communicate to Your Excellency.  I have the Honor to be with the greatest Regard Your Excellencys Most obt & most Humbe Servt
                  
                     Elisha Sheldon Col. L.D.
                  
               